DETAILED ACTION
In application filed on 05/29/2019, Claims 1-20 are pending. Claims 1-8 and 14-20 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 and 03/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Nielsen et al. (US20210165007A1)
Regarding Claim 1, Nielsen teaches a digital dispense system for preparing and analyzing a plurality of samples, comprising:
two or more fluid droplet ejection devices disposed in series along a production path (Fig 1, ref. 181-n, ejection assemblies), each fluid droplet ejection device comprising a rectangular-prism-shaped box (Figs. 1-2 and 3A) containing (interpreted as comprising or including) a fluid droplet ejection cartridge containing at least one fluid to be dispensed (Para 0029, cartridge that contains the fluid to be ejected), and a translation mechanism (Para 0031, the movement of the ejection head (102) as instructed by a processing device inherently teaches a translation mechanism) that is configured to move the fluid droplet ejection cartridge back and forth over a sample holder only in an x direction, This limitation “ is configured to move…” is interpreted as a method of intended use given patentable weight to the extent of effecting the ejection head (102) to place a number of ejection subassemblies (181) above the nanowells (154) of the substrate (150) to receive a fluid, where the ejection head (102) may move in any combination of x. y, and z coordinate directions as indicated by the coordinate indicator (250) (Para 0031). Please see MPEP 2114(II) for further details, and
a sample tray translation mechanism (Para 0031, the movement of the substrate stage (151) as instructed by a processing device inherently teaches a sample tray translation mechanism) that is configured to move for moving a sample tray (Para 0030, the substrate (150) and substrate stage (151); Fig. 2) along the production path in only a y direction orthogonal to the x direction from a starting position to a terminal position Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Inoue et al. (US20030026737A1)

Regarding Claim 2, Nielsen teaches a digital dispense system of Claim 1, wherein the two or more fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies) are mechanically connected to one another (Fig. 2, fluidic die, ref. 180 structurally connects the ejection assemblies, any of ref. 181; fig. 4), further comprising ; the two or more adjacent fluid droplet ejection devices to one another in series along the production path (Fig 1, ref. 181-n, ejection assemblies).
Nielsen does not teach “at least one clamp configured to clamp” 
Inoue directed towards liquid ejection devices which ejects fine droplets of a liquid sample teaches “at least one clamp (Fig. 6, ref. 61; Para 0073, heat transfer material suitably serves also as the holder of the liquid ejection devices)”. The limitation “configured to clamp the two or…” is interpreted as a method of intended use given patentable weight to the extent of effecting the heat transfer material to serve as a holder of the liquid ejection devices (Para 0073).  Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “at least one clamp configured to …” as taught by Inoue, motivated by the need for the matrix of the ejection orifices to be brought into contact with the matrix of the solution reservoirs, to . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Inoue et al. (US20030026737A1), in further view of Gamble et al. (US006001309A)

Regarding Claim 3, Modified Nielsen teaches a digital dispense system of Claim 2, wherein each of the two or more fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies) is electrically connected to one another (Para 0014, a processor of a fluidic system actuates a plurality of ejection subassemblies inherently teaches electrical connection) using ;r on a first rectangular-prism-shaped box (Figs. 1-2 and 3A)  and ; on an adjacent rectangular-prism-shaped box (Figs. 1-2 and 3A)  ; the two or more interconnected fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies).

Modified Nielsen does not teach “a male and female connector”; “to provide logic information transfer between”
Gamble, directed to systems for delivery of small volumes of solutions in a precise manner,  teaches “a male and female connector” (Col. 4, lines 12-23); “to provide logic information transfer between” is interpreted as a method of intended use given patentable weight to the extent of effecting the male or female connector and when plugged into a reciprocal connector will provide a circuit, which may be computer controlled, where all of the dispensers may dispense simultaneously or in accordance Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate ““a male and female connector” as taught by Gamble, motivated by the need to electrically connect a group of dispensers so that each dispenser is wired to a specific position of the connector where the connector may be a male or female connector and when plugged into a reciprocal connector will provide a circuit, which may be computer controlled (Gamble, Col. 4, lines 12-24). Doing so allows for all of the dispensers to dispense simultaneously or in accordance with a predetermined program.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Briscoe et al. (US20050238544A1)

Regarding Claim 4, Nielsen teaches a digital dispense system of Claim 1, wherein the sample tray translation mechanism (Para 0031, the movement of the substrate stage (151) as instructed by a processing device inherently teaches a sample tray translation mechanism) comprises;
Nielsen does not teach “at least one track edge containing triangular teeth configured to intermesh with a gear of a stepping motor”. 
Briscoe directed towards, a system comprising a carriage holding a drive gear that meshes with and drives a gear rack, teaches “at least one track edge (Para 0019, ridges Fig. 2, ref. 22) containing triangular teeth (Para 0019, gear teeth, ref. 21; Fig. 1-2, Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “at least one track edge containing triangular teeth configured to intermesh with a gear of a stepping motor” as taught by Briscoe, motivated by the need for the Drive gear 41 comprising multiple gear teeth to engageably mesh with the gear teeth 21 of gear rack 20 when carriage assembly 30 is engageably mounted to gear rack 20 ( Briscoe, Para 0019). Doing so allows the laboratory pipetting system designed to operate in a manner such that positioning the automated pipette can be done predictably and reliably in an exact manner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Kunichi (JP2008151594A)
Regarding Claim 5, Nielsen teaches a digital dispense system of Claim 1, wherein the sample tray (Para 0030, the substrate (150) and substrate stage (151); Fig. 2) moves between; to the two or more fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies),; the sample tray along the production path through the two or more fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies),. 


Kunichi, directed towards an analyzer having a simple structure, capable of moving a microplate, teaches “a pair of guidance tracks attached” (Fig. 2-4, right guide rail 81, a left guide rail 82; Para 0086); “configured to accurately guide…” is interpreted as a method of intended use given patentable weight to the extent of effecting the right guide rail 81 and the left guide rail 82 to have the plate placed in any one of the plate stationary position 3, the cleaning position 4, and the measurement position 5 (Para 0086). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate ““a pair of guidance tracks attached” as taught by Kunichi, motivated by the need effecting the right guide rail 81 and the left guide rail 82 to have the plate placed in any one of the plate stationary position 3, the cleaning position 4, and the measurement position 5 (Kunichi, Para 0086). Doing so allows the movement of the microplate to any desired position in the analyzer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Curtis et al. (US20070056351A1)
Regarding Claim 6, Nielsen teaches a digital dispense system of Claim 1, wherein each of the two or more fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies) contains a ; the two or more fluid droplet ejection devices(Fig 1, ref. 181-n, ejection assemblies).

Nielsen does not teach “a wireless transmitter and receiver for providing logic information transfer between”
Curtis directed towards to liquid dispensing systems capable of delivering very small volumes with great precision teaches “a wireless transmitter and receiver (Para 0040, ‘transceiver’, ref. 23, 25; Para 0022) for providing logic information transfer between”. The claimed “providing logic information transfer between” is interpreted as a method of intended use given patentable weight to the extent of effecting the verification device including the microprocessor device dedicated to this function, and a transceiver capable of making the computer communicate with the transceiver of each of the pipettes, via infrared or radio transmissions (Para 0022, 0040). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “a wireless transmitter and receiver” as taught by Curtis, motivated by the need to use the verification device fitted to the plurality of pipettes including microprocessor device dedicated to this function, and a transceiver capable of making the computer communicate with the transceiver of each of the pipettes via infrared or radio transmissions ( Curtis, Para 0022, 0040). Doing so allows for the communication function between the pipettes and the central unit (controller) to be maintained. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Ishiura et al. (US20060057710A1)

Modified Inoue does not teach “sensors along”; “index the tray position as it moves”
Ishiura directed towards the use light sensors for confirming plate positions in an analyzer teaches “sensors along” (Para 0038, 0068, ‘plate sensors’, refs. 4 and 5); “index the tray position as it moves”. This limitation “index the tray position as it moves” is interpreted as a method of intended use given patentable weight to the extent of effecting the plate sensors to confirm that the plate of position 11 moves to position 10 ( Para 0038, 0068). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “sensors” as taught by Ishiura, motivated by the need to effect the plate sensors to confirm that the plate of position 11 moves to position 10 ( Ishiura, Para 0038, 0068). Doing so allows for the achievement optimal sample plate positions for sample detection. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Giri et al. (US20090033692A1)

Regarding Claim 8, Nielsen teaches a digital dispense system of Claim 1, further comprising a memory, a processor (Para 0014, a processor of a fluidic system actuates a plurality of ejection) , and an input device, configured to control fluid droplet ejection 

Nielsen does not teach “a memory; and an input device for controlling fluid droplet ejection”. 
Giri, directed to a method and an apparatus for dispensing liquid teaches “a memory (Claim 11); and an input device (Para 0020, ‘computer’), for controlling fluid droplet ejection”. This limitation “controlling fluid droplet ejection” is interpreted as a method of intended use given patentable weight to the extent of effecting the memory to store determining number of drops, number of passes of said print head, and drop positions on a substrate, responsive to an input specification of volume (Claim 11); of effecting a computer or microprocessor) for inputting dispensing parameters such as amount of liquid to be dispensed, number of liquids to be dispensed, and a location on a well plate on which the liquid(s) are to be dispensed (Para 0020). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Nielsen to incorporate “a memory, and an input device for controlling fluid droplet ejection” as taught by Giri, motivated by the need for effecting the memory to store determining number of drops, number of passes of said print head, and drop positions on a substrate, responsive to an input specification of volume (Giri, Claim 11); of effecting a computer or microprocessor) for inputting dispensing parameters such as amount of liquid to be dispensed, number of liquids to be dispensed, and a location on a well plate on which the liquid(s) are to be .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1)
Regarding Claim 14, Nielsen teaches a portable sample analysis laboratory comprising; containing a digital dispense system (See Claim 1 rejections) and; the digital dispense system comprising:
two or more fluid droplet ejection devices disposed in series along a production path (Fig 1, ref. 181-n, ejection assemblies), each fluid droplet ejection device comprising a rectangular-prism-shaped box (Figs. 1-2 and 3A) containing (interpreted as comprising or including) a fluid droplet ejection cartridge containing at least one fluid to be dispensed (Para 0029, cartridge that contains the fluid to be ejected), and a translation mechanism (Para 0031, the movement of the ejection head (102) as instructed by a processing device inherently teaches a translation mechanism) that is configured to move the fluid droplet ejection cartridge back and forth over a sample holder only in an x direction, This limitation “ is configured to move…” is interpreted as a method of intended use given patentable weight to the extent of effecting the ejection head (102) to place a number of ejection subassemblies (181) above the nanowells (154) of the substrate (150) to receive a fluid, where the ejection head (102) may move in any combination of x. y, and z coordinate directions as indicated by the coordinate indicator (250) (Para 0031). Please see MPEP 2114(II) for further details, and
Please see MPEP 2114(II) for further details.

Nielsen does not teach “a glove box enclosure and a bag sealer configured for micro-well plate process and analysis”;
Brown directed towards methods and apparatus implementing techniques for dispensing and blending liquids, teaches “a glove box enclosure” (Para 0061); configured for micro-well plate process and analysis” (method of intended use dispensing and mixing operations, Para 0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “a glove box enclosure” as taught by Brown, motivated by the need to provide an inert atmosphere 

Modified Nielsen does not teach “a bag sealer for micro-well plate process and analysis”; 
Wolton directed to an autonomous sampling system comprising a base adapted for autonomous locomotion about a pharmaceutical facility teaches a bag sealer for micro-well plate process and analysis” (Para 0051, bag or syringe for storing product for subsequent analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nielsen to incorporate ““a bag sealer” as taught by Wolton, motivated by the need to provide a sample reservoir for storing product for subsequent analysis (Wolton, Para 0051). Doing so allows for the sample system to have discreet sampling reservoir for further analysis. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1), in further view of Inoue et al. (US20030026737A1)
Regarding Claim 15, Modified Nielsen teaches the portable sample analysis laboratory of claim 14, further comprising ; the two or more adjacent fluid droplet 
Modified Nielsen does not teach “at least one clamp configured to clamp”
Inoue directed towards liquid ejection devices which ejects fine droplets of a liquid sample teaches “at least one clamp (Fig. 6, ref. 61; Para 0073, heat transfer material suitably serves also as the holder of the liquid ejection devices) configured to clamp…” The limitation “configured to clamp the two or…” is interpreted as a method of intended use given patentable weight to the extent of effecting the heat transfer material to serve as a holder of the liquid ejection devices (Para 0073).  Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nielsen to incorporate “at least one clamp configured to …” as taught by Inoue, motivated by the need for the matrix of the ejection orifices to be brought into contact with the matrix of the solution reservoirs, to be filled with sample solutions (Inoue, Para 0073). Doing so allows for increased throughput where the liquid ejection devices are simultaneously filled with sample solutions. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1), in further view of Briscoe et al. (US20050238544A1)

Modified Nielsen does not teach “at least one track edge containing triangular teeth configured to intermesh with a gear of a stepping motor”. 
Briscoe directed towards, a system comprising a carriage holding a drive gear that meshes with and drives a gear rack, teaches “at least one track edge (Para 0019, ridges Fig. 2, ref. 22) containing triangular teeth (Para 0019, gear teeth, ref. 21; Fig. 1-2, 5 and 8) to intermesh with a gear of a stepping motor (Para 0019, drive motor)”. The limitation “to intermesh” is interpreted as a method of intended use and given patentable weight to the extent of effecting that gear teeth 21 of gear rack 20 are a proper distance from the drive gear 41 to engage the teeth of the drive gear ( Para 0019).Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nielsen to incorporate “at least one track edge containing triangular teeth configured to intermesh with a gear of a stepping motor” as taught by Briscoe, motivated by the need for the Drive gear 41 comprising multiple gear teeth to engageably mesh with the gear teeth 21 of gear rack 20 when carriage assembly 30 is engageably mounted to gear rack 20 ( Briscoe, Para 0019). Doing so allows the laboratory pipetting system designed to operate in a manner such that positioning the automated pipette can be done predictably and reliably in an exact manner.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1), in further view of Kunichi (JP2008151594A)

Regarding Claim 17, Modified Nielsen teaches a digital dispense system of Claim 14, wherein the sample tray (Para 0030, the substrate (150) and substrate stage (151); Fig. 2) moves between; to the two or more interconnected (Fig.2) fluid droplet ejection devices; the sample tray along the production path through the two or more interconnected fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies; Fig. 4). 

Modified Nielsen does not teach “a pair of guidance tracks attached”; “configured to accurately guide…”
Kunichi, directed towards an analyzer having a simple structure, capable of moving a microplate, teaches “a pair of guidance tracks attached” (Fig. 2-4, right guide rail 81, a left guide rail 82; Para 0086); “configured to accurately guide…” is interpreted as a method of intended use given patentable weight to the extent of effecting the right guide rail 81 and the left guide rail 82 to have the plate placed in any one of the plate stationary position 3, the cleaning position 4, and the measurement position 5 (Para 0086). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Nielsen to incorporate ““a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1),in further view of Gamble et al. (US006001309A). 

Regarding Claim 18, Modified Nielsen teaches the portable sample analysis laboratory of claim 14, wherein each of the two or more interconnected fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies; Fig. 4) is electrically connected to one another (Para 0014, a processor of a fluidic system actuates a plurality of ejection subassemblies inherently teaches electrical connection) using a ; on a first rectangular-prism-shaped box (Figs. 1-2 and 3A)  and ; on an adjacent rectangular-prism-shaped box (Figs. 1-2 and 3A)  ; the two or more interconnected fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies; Fig. 4).

Modified Nielsen does not teach “a male and female connector”; “to provide logic information transfer between”
Gamble, directed to systems for delivery of small volumes of solutions in a precise manner,  teaches “a male and female connector” (Col. 4, lines 12-23); “to Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate ““a male and female connector” as taught by Gamble, motivated by the need to electrically connect a group of dispensers so that each dispenser is wired to a specific position of the connector where the connector may be a male or female connector and when plugged into a reciprocal connector will provide a circuit, which may be computer controlled (Gamble, Col. 4, lines 12-24). Doing so allows for all of the dispensers to dispense simultaneously or in accordance with a predetermined program. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1), in further view of Curtis et al. (US20070056351A1). 

Regarding Claim 19, Modified Nielsen teaches the portable sample analysis laboratory of claim 14, wherein each of the two or more interconnected fluid droplet 

Nielsen does not teach “a wireless transmitter and receiver for providing logic information transfer between”
Curtis directed towards to liquid dispensing systems capable of delivering very small volumes with great precision teaches “a wireless transmitter and receiver (Para 0040, ‘transceiver’, ref. 23, 25; Para 0022) for providing logic information transfer between”. The claimed “providing logic information transfer between” is interpreted as a method of intended use given patentable weight to the extent of effecting the verification device including the microprocessor device dedicated to this function, and a transceiver capable of making the computer communicate with the transceiver of each of the pipettes, via infrared or radio transmissions (Para 0022, 0040). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “a wireless transmitter and receiver” as taught by Curtis, motivated by the need to use the verification device fitted to the plurality of pipettes including microprocessor device dedicated to this function, and a transceiver capable of making the computer communicate with the transceiver of each of the pipettes via infrared or radio transmissions ( Curtis, Para 0022, 0040). Doing so allows for the communication function between the pipettes and the central unit (controller) to be maintained. 

20 is rejected under 35 U.S.C. 103 as being unpatentable over by Nielsen et al. (US20210165007A1), in view of Brown et al. (US20130105042A1) in further view of Wolton et al. (US20190212350A1), in further view of Ishiura et al. (US20060057710A1)

Regarding Claim 20, Modified Nielsen teaches the portable sample analysis laboratory of claim 14, further comprising the production path (Para 0030, any combination of x. y, and z coordinate directions); through the two or more fluid droplet ejection devices (Fig 1, ref. 181-n, ejection assemblies).
Modified Inoue does not teach “sensors along”; “index the tray position as it moves”
Ishiura directed towards the use light sensors for confirming plate positions in an analyzer teaches “sensors along” (Para 0038, 0068, ‘plate sensors’, refs. 4 and 5); “index the tray position as it moves”. This limitation “index the tray position as it moves” is interpreted as a method of intended use given patentable weight to the extent of effecting the plate sensors to confirm that the plate of position 11 moves to position 10 (Para 0038, 0068). Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate “sensors” as taught by Ishiura, motivated by the need to effect the plate sensors to confirm that the plate of position 11 moves to position 10 (Ishiura, Para 0038, 0068). Doing so allows for the achievement optimal sample plate positions for sample detection. 
Response to Arguments
Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1, 2 and 8 have been fully considered but they are not persuasive.
Applicant argues: 
(…Applicant submits that submitted that the examiner has failed to make out a prima facie case of obviousness with respect to claims 1, 2 and 8 since the combined references fail to provide all of the elements of the claimed invention. Reconsideration and allowance of claims 1, 2 and 8 are respectfully requested)
Applicant’s arguments with respect to Claims 1, 2 and 8 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 3 have been fully considered but they are not persuasive.
Applicant argues: 
(…Accordingly, the examiner has failed to make out a prima facie case with respect to all of the elements of claim 3. The §103 rejection of claim 3 should be reconsidered and withdrawn).
Applicant’s arguments with respect to Claim 3 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 4 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '544 publication to Briscoe et al. However, the '544 publication in combination with the '737 publication and the '692 publication fail to provide all of the elements of the claimed invention as set forth in section A above. Accordingly, the examiner has failed to make out a prima facie case of obviousness with respect to claim 4. Reconsideration and allowance of claim 4 are respectfully requested.).
Applicant’s arguments with respect to Claim 4 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 
Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 5 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '345 publication to Higuchi et al. The '345 publication has a pair of x-direction guide rails 6a and 6b for moving the dispensing apparatus in an x direction. However, unlike the present invention, the microplate is stationary in a single device. Since the microplate is not moved between adjacent droplet ejection devices, the '345 publication in combination with the '737 publication and the '692 publication lead away from the claimed invention as set forth in section A above. Accordingly, the examiner has failed to make out a prima facie case of obviousness with respect to claim 5. Reconsideration and allowance of claim 5 are respectfully requested).
Applicant’s arguments with respect to Claim 5 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 6 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '351 publication to Curtis et al.
The '351 publication uses a pipette and a transceiver for communicating with a computer. There is nothing in the '351 publication in combination with the other references that provides all of the elements of the invention as set forth in section A above).
Applicant’s arguments with respect to Claim 6 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 7 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '710 publication to Ishiura et al.
The '710 publication is directed to a single dark room apparatus that contains a conveyor for a sample. Like the other references, there is nothing in the '710 publication with regard to moving a sample tray between adjacent fluid droplet ejection devices as claimed. Accordingly, the examiner has failed to make out a prima facie case of obviousness with respect to claim 7. Reconsideration and allowance of claim 7 are respectfully requested.).
Applicant’s arguments with respect to Claim 7 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 
Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claims 14, 15 and 17 have been fully considered but they are not persuasive.
Applicant argues: 
(…It is submitted that the examiner has failed to make out a prima facie case of obviousness with respect to claims 14, 15 and 17 since the combined references fail to provide all of the elements of the claimed invention. Reconsideration and allowance of claims 14, 15 and 17 are respectfully requested.).
Applicant’s arguments with respect to Claims 14, 15 and 17 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 16 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '544 publication to Briscoe et al. However, the '544 publication in combination with the '73 7 publication, the '692 publication, the '345 publication and the '620 publication fail to provide all of the elements of the claimed invention as set forth in section G above. Accordingly, the examiner has failed to make out a prima facie case of obviousness with respect to claim 16. Reconsideration and allowance of claim 16 are respectfully requested.)
Applicant’s arguments with respect to Claim 16 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 18 have been fully considered but they are not persuasive.
Applicant argues: 
(…The '309 patent is directed to one or more dispensing tubes that may be held in block by a male and female connectors. The dispenser is not a self-contained device as claimed that includes a fluid cartridge in a rectangular-prism-shaped box that is configured to move in an x direction over a sample, wherein adjacent rectangular-prism shaped boxes are connected to one another along the production path as claimed.
Accordingly, the examiner has failed to make out a prima facie case with respect to all of the elements of claim 18. The §103 rejection of claim 18 should be reconsidered and withdrawn.)
Applicant’s arguments with respect to Claim 18 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Applicant's arguments filed on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 19 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '3 51 publication to Curtis et al. The '351 publication uses a pipette and a transceiver for communicating with a computer. There is nothing in the '351 publication in combination with the other references that provides all of the elements of the invention as set forth in section G above. 
Accordingly, the examiner has failed to make out a prima facie case of obviousness with respect to claim 19. Reconsideration and allowance of claim 6 are respectfully requested.)
Applicant’s arguments with respect to Claim 19 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

on 09/21/2021, with respect to the 35 U.S.C. §103 rejections on Claim 20 have been fully considered but they are not persuasive.
Applicant argues: 
(…In an attempt to cure the deficiencies of the references to provide all of the elements of the claimed invention, the examiner cites the '710 publication to Ishiura et al. The '710 publication is directed to a single dark room apparatus that contains a conveyor for a sample. Like the other references, there is nothing in the '710 publication with regard to moving a sample tray between adjacent fluid droplet ejection devices as claimed. Accordingly, the examiner has failed to make out a prima facie case of obviousness with respect to claim 20. Reconsideration and allowance of claim 20 are respectfully requested.)
Applicant’s arguments with respect to Claim 20 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797